      Case 7-16-cv-08763-PMH                Document 161           Filed in NYSD on 07/14/2021        Page 1 of 2
                                                                    U.S. Department of Justice
        [Type text]
                                                                    United States Attorney
        g                                                           Southern District of New York
                                                                    86 Chambers Street
                                                                    New York, New York 10007

                                                                     July 14, 2021
        Via ECF
        Honorable Philip M. Halpern
        United States District Judge
        The Hon. Charles L. Brieant Jr.
        Federal Building and United States Courthouse
        300 Quarropas Street
        White Plains, New York 10601

                 Re:     L.S., et al. v. United States, 16 Civ. 8763 (PMH)

        Dear Judge Halpern:

                I write respectfully on behalf of defendant United States of America in the above-
        referenced medical malpractice action brought pursuant to the Federal Tort Claims Act to request
        an extension of the July 30, 2021 deadline for the United States to file a brief regarding plaintiff
        L.S.’s testimony at trial, to allow the United States an opportunity to fully and meaningfully
        respond to plaintiffs’ forthcoming submission. See ECF No. 160.

                Pursuant to the Court’s July 9, 2021 Order, the parties are to simultaneously file briefs on
        July 30, with respect to eliciting testimony from the infant-plaintiff, that “outline the burden of
        proof to be applied to this particular fact pattern, including the infant-plaintiff’s giving unsworn
        testimony or other ‘appearance.’” See id. Because plaintiffs’ earlier submission states that
        plaintiffs wish for the Court to “meet[] and visualiz[e]” L.S., see ECF No. 159, but does not
        provide the subject matter of plaintiff L.S.’s anticipated testimony or otherwise explain why L.S.
        is competent to testify, the United States respectfully submits that it would be more efficient to
        have plaintiffs file their brief first, with the United States responding to and opposing plaintiffs’
        brief. Accordingly, the United States respectfully requests that the Court permit it to file a brief
        on August 6, 2021, or another date that would be convenient for the Court’s calendar and
        schedule. Plaintiffs’ oppose this request, and additionally request that if the United States is
        granted an extension, they be permitted to file a reply brief.

                 We thank the Court for its consideration of this submission.
Application granted. In lieu of simultaneous filing, plaintiffs
shall file their brief on 7/30/2021, and Defendant shall file        Respectfully submitted,
a brief in response on 8/6/2021. No replies will be
permitted.                                                           AUDREY STRAUSS
                                                                     United States Attorney for the
SO ORDERED.                                                          Southern District of New York
_______________________
Philip M. Halpern
                                                                  By: /s/ Natasha W. Teleanu
United States District Judge                                         NATASHA W. TELEANU
                                                                     CHARLES S. JACOB
Dated: White Plains, New York
       July 15, 2021
Case 7-16-cv-08763-PMH       Document 161   Filed in NYSD on 07/14/2021     Page 2 of 2
                                                                                 Page 2


                                             Assistant United States Attorneys
                                             Telephone: 212-637-2728/25
                                             Facsimile: 212-637-2786/02
                                             E-mail: natasha.teleanu@usdoj.gov
                                                     charles.jacob@usdoj.gov

 cc: All counsel (via ECF)
